
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF
THE PACIFIC GAS AND ELECTRIC COMPANY


--------------------------------------------------------------------------------

        This is the controlling and definitive statement of the Supplemental
Executive Retirement Plan ("PLAN")1/ for ELIGIBLE EMPLOYEES of Pacific Gas and
Electric Company ("COMPANY") and such other companies, affiliates, subsidiaries,
or associations as the BOARD OF DIRECTORS may designate from time to time. The
PLAN was first adopted by the BOARD OF DIRECTORS in 1984 and was effective
January 1, 1985. It has since been amended from time to time. Except as
expressly stated by any amendment to this PLAN, benefits of ELIGIBLE EMPLOYEES
who retire, terminate from employment, or cease to be ELIGIBLE EMPLOYEES prior
to the effective date of any amendment shall not be affected by any such
amendment. The amended PLAN as contained herein is effective December 31, 2004,
and is frozen as of January 1, 2005.

--------------------------------------------------------------------------------

1/Words in all capitals are defined in Article I.


ARTICLE I
DEFINITIONS


        1.01    Basic SERP Benefit shall mean the benefit described in
Section 2.01.

        1.02    Beneficiary shall mean the person, persons, or entity designated
by the ELIGIBLE EMPLOYEE to receive payments under any optional form of benefit
elected pursuant to Section 2.03 c. or Section 2.03 d., payable or owed but
unpaid at the time of the ELIGIBLE EMPLOYEE's death. An ELIGIBLE EMPLOYEE shall
designate a BENEFICIARY on a form provided by the PLAN ADMINISTRATOR and kept on
file in the PLAN ADMINISTRATOR's office. An ELIGIBLE EMPLOYEE may change a
BENEFICIARY at any time by filing a new beneficiary form with the PLAN
ADMINISTRATOR.

        1.03    Board or Board of Directors shall mean the BOARD OF DIRECTORS of
the COMPANY or, when appropriate, any committee of the BOARD which has been
delegated the authority to take action with respect to the PLAN.

        1.04    Company shall mean the Pacific Gas and Electric Company, a
California corporation.

        1.05    Eligible Employee shall mean (1) employees of the COMPANY, or
(2) with respect to PG&E Corporation and PG&E Corporation Support
Services, Inc., employees who were transferred to PG&E Corporation or PG&E
Corporation Support Services, Inc., from the COMPANY, (3) who are officers in
Officer Bands I-V, and (4) such other employees of the COMPANY, or such other
companies, affiliates, subsidiaries, or associations, as may be designated by
the Chairman of the Board of the COMPANY. ELIGIBLE EMPLOYEES shall not include
employees who are employed by the COMPANY, PG&E Corporation or PG&E Corporation
Support Services, Inc. on or after January 1, 2005.

        1.06    STIP Payment shall mean amounts received by an ELIGIBLE EMPLOYEE
under the Short-Term Incentive Plan maintained by PG&E Corporation.

        1.07    Plan shall mean the Supplemental Executive Retirement Plan
("SERP") as set forth herein and as may be amended from time to time.

        1.08    Plan Administrator shall mean the Employee Benefit Finance
Committee or such individual or individuals as that Committee may appoint to
handle the day-to-day affairs of the PLAN.

--------------------------------------------------------------------------------




        1.09    Retirement Plan shall mean the Pacific Gas and Electric Company
Retirement Plan for Management Employees.

        1.10    Salary shall mean the base salary received by an ELIGIBLE
EMPLOYEE. SALARY shall not include amounts received by an employee after such
employee ceases to be an ELIGIBLE EMPLOYEE. For purposes of calculating benefits
under the PLAN, SALARY shall not be reduced to reflect amounts which have been
deferred under the PG&E Corporation Supplemental Retirement Savings Plan.

        1.11    Service shall mean "credited service" as that term is defined in
the RETIREMENT PLAN or, if the Nominating and Compensation Committee of the
BOARD OF DIRECTORS has granted an adjusted service date for an ELIGIBLE
EMPLOYEE, "credited service" as calculated from such adjusted service date. In
no event, however, shall SERVICE include periods of time after which an officer
has ceased to be an ELIGIBLE EMPLOYEE.


ARTICLE II
SERP BENEFITS


        2.01    The BASIC SERP BENEFIT payable from the PLAN shall be a monthly
annuity commencing on the first of the month following the month in which the
ELIGIBLE EMPLOYEE (i) attains his 65th birthday or (ii) ceases to be an employee
of the COMPANY, whichever is later. The monthly amount of the BASIC SERP BENEFIT
shall be equal to the product of:

        1.7% × [average of three highest calendar years' combination of SALARY
and STIP PAYMENT for the last ten years of SERVICE] × SERVICE × 1/12.

        In computing a year's combination of SALARY and STIP PAYMENT, the year's
amount shall be the sum of the SALARY and STIP PAYMENT, if any, paid or payable
in the same calendar year. If an ELIGIBLE EMPLOYEE has fewer than three years'
SALARY, the average shall be the combination of SALARY and STIP PAYMENT for such
shorter time, divided by the number of years and partial years during which such
employee was an ELIGIBLE EMPLOYEE.

        The BASIC SERP BENEFIT is further reduced by any amounts paid or payable
from the RETIREMENT PLAN, calculated before adjustments for marital or joint
pension option elections.

        2.02    For ELIGIBLE EMPLOYEES of the COMPANY, PG&E Corporation, or PG&E
Corporation Support Services, Inc., who transfer from any of said companies to
another subsidiary or affiliate, the principles of Section 10 of the RETIREMENT
PLAN shall govern the calculation of benefits under this PLAN. An ELIGIBLE
EMPLOYEE who ceases to be an employee of the COMPANY and who is also not
employed by any of its subsidiaries, affiliates, or related associations shall
be entitled to receive a benefit payable from the PLAN at any time after his
55th birthday. The amount of the benefit payable shall be reduced by the
appropriate age and service factors contained in the RETIREMENT PLAN applicable
to such employee. For such calculations, the service factor shall be SERVICE as
defined in the PLAN.

        In computing amounts payable from the RETIREMENT PLAN as an offset to
the benefit payable from this PLAN, the RETIREMENT PLAN benefit shall be
calculated as though the ELIGIBLE EMPLOYEE elected to receive a pension from the
RETIREMENT PLAN commencing on the same date as benefits from this PLAN.

        2.03    An ELIGIBLE EMPLOYEE may elect to have his BASIC SERP BENEFIT
paid in any one of the following forms:

a.BASIC SERP BENEFIT, or a reduced BASIC SERP BENEFIT as calculated under
Section 2.02, paid as a monthly annuity for the life of the ELIGIBLE EMPLOYEE
with no survivor's benefit.

2

--------------------------------------------------------------------------------



b.A monthly annuity payable for the life of the ELIGIBLE EMPLOYEE with a
survivor's option payable to the ELIGIBLE EMPLOYEE's joint annuitant beginning
on the first of the month following the ELIGIBLE EMPLOYEE'S death. The factors
to be applied to reduce the BASIC SERP BENEFIT to provide for a survivor's
benefit shall be the factors which are contained in the RETIREMENT PLAN and
which are appropriate given the type of joint pension elected and the ages and
marital status of the joint annuitants.

c.A five-year or ten-year certain annuity, with equal annual installment
payments beginning on January 1 of the year following the year in which payments
of the BASIC SERP BENEFIT would otherwise have commenced and continuing every
January 1 thereafter until all payments are made. In determining the amount of
the annuity payments, the present value of the BASIC SERP BENEFIT shall be
computed using the appropriate mortality factors contained in the RETIREMENT
PLAN for single life annuities and the interest rate set by the Pension Benefit
Guaranty Corporation as of the first day of the year in which annuity payments
begin.

d.A lump sum payment of the actuarial present value of the BASIC SERP BENEFIT
which would have been payable to the ELIGIBLE EMPLOYEE under Section 2.03 a. In
determining the actuarial present value of the BASIC SERP BENEFIT, the PLAN
ADMINISTRATOR shall apply the appropriate mortality factors used in calculating
lump sum payments under the RETIREMENT PLAN for single life annuities and the
interest rate set by the Pension Benefit Guaranty Corporation as of the first
day of the year in which the lump sum payment is made.

        2.04    Annuities payable to an ELIGIBLE EMPLOYEE who is receiving a
(i) BASIC SERP BENEFIT, (ii) a BASIC SERP BENEFIT reduced to provide a
survivor's benefit to a joint annuitant, or (iii) a joint annuitant who is
receiving a survivor's benefit shall be decreased by any additional amounts
which can be paid from the RETIREMENT PLAN where such additional amounts are due
to increases in the limits placed on benefits payable from qualified pension
plans under Section 4l5 of the Internal Revenue Code. The amount of any such
decrease shall be adjusted to reflect the type of pension elected by an ELIGIBLE
EMPLOYEE under the RETIREMENT PLAN and this PLAN. Decreases under this
Section 2.04 shall not be applied to decrease benefits payable under the lump
sum or the five-year or ten-year certain annuity options.


ARTICLE III
DEATH BENEFITS


        3.01    For an ELIGIBLE EMPLOYEE who has elected to receive his PLAN
benefits in one of the optional forms described in Section 2.03 c. or 2.03 d.
and who dies before receiving the total number of payments selected under the
optional form of benefit, the PLAN ADMINISTRATOR shall continue to make the
scheduled benefit payments to the BENEFICIARY designated by the ELIGIBLE
EMPLOYEE. If the ELIGIBLE EMPLOYEE has failed to designate a BENEFICIARY or if
there is no designated BENEFICIARY surviving at the time of the ELIGIBLE
EMPLOYEE'S death, the PLAN ADMINISTRATOR shall make the remaining payments to
the estate of the ELIGIBLE EMPLOYEE.

        3.02    In the event that an ELIGIBLE EMPLOYEE who has accrued a benefit
under this PLAN dies prior to the date that a BASIC SERP BENEFIT would otherwise
commence and the ELIGIBLE EMPLOYEE is married at the time of the ELIGIBLE
EMPLOYEE's death, the PLAN ADMINISTRATOR shall pay a spouse's benefit to the
ELIGIBLE EMPLOYEE's surviving spouse:

a.If the sum of the age and SERVICE of the ELIGIBLE EMPLOYEE at the time of
death equaled 70 (69.5 or more is rounded to 70) or if the ELIGIBLE EMPLOYEE was
age 55 at the time of death, the spouse's benefit shall be a monthly annuity
commencing on the first of

3

--------------------------------------------------------------------------------



the month following the month in which the ELIGIBLE EMPLOYEE dies and shall be
payable for the life of the surviving spouse. The amount of the monthly benefit
shall be one-half of the monthly BASIC SERP BENEFIT which would have been paid
to the ELIGIBLE EMPLOYEE calculated:

1)as if he had elected to receive a BASIC SERP BENEFIT, without survivor's
option;

2)the monthly annuity starting date was the first of the month following the
month in which the ELIGIBLE EMPLOYEE died; and

3)without the application of early retirement reduction factors.



b.If the ELIGIBLE EMPLOYEE is less than 55 years of age or had fewer than 70
points (as calculated under Section 3.02(a)) at the time of death, the surviving
spouse will be entitled to receive a monthly annuity commencing on the first of
the month following the month in which the ELIGIBLE EMPLOYEE would have become
age 55 if he had survived. The amount of the monthly annuity payable to the
surviving spouse shall be equal to the BASIC SERP BENEFIT converted to a marital
joint annuity providing for a 50 percent survivor's benefit, calculated as if:
1) the ELIGIBLE EMPLOYEE had terminated employment at the date of death, 2) had
lived until age 55, 3) had begun to receive PENSION payments, and 4) had
subsequently died.

c.If a former ELIGIBLE EMPLOYEE was age 55 or older at the time of his death and
not yet receiving a SERP BENEFIT under the PLAN, the surviving spouse will be
entitled to receive a monthly annuity in an amount equal to the BASIC SERP
BENEFIT converted to a marital joint annuity providing for a 50 percent
survivor's benefit, calculated as if the former ELIGIBLE EMPLOYEE had begun
receiving the converted SERP BENEFIT immediately prior to his death.

d.If a former ELIGIBLE EMPLOYEE was younger than age 55 or had fewer than 70
points (as calculated under Section 3.02(a)) at the time of his death, the
surviving spouse will be entitled to receive a monthly annuity in an amount
equal to the BASIC SERP BENEFIT converted to a marital joint annuity providing
for a 50 percent survivor's benefit, calculated as if: 1) the former ELIGIBLE
EMPLOYEE had survived until age 55, 2) had begun receiving the converted SERP
BENEFIT, and 3) had subsequently died.

        3.03    A surviving spouse who is entitled to receive a spouse's benefit
under Section 3.02 shall not be entitled to receive any other benefit under the
PLAN.


ARTICLE IV
ADMINISTRATIVE PROVISIONS


        4.01    Administration. The PLAN shall be administered by the PLAN
ADMINISTRATOR who shall have the authority to interpret the PLAN and make such
rules as it deems appropriate. The PLAN ADMINISTRATOR shall have the duty and
responsibility of maintaining records, making the requisite calculations, and
disbursing payments hereunder. The PLAN ADMINISTRATOR's interpretations,
determinations, rules, and calculations shall be final and binding on all
persons and parties concerned.

        4.02    Amendment and Termination. The COMPANY may amend or terminate
the PLAN at any time, provided, however, that no such amendment or termination
shall adversely affect an accrued benefit which an ELIGIBLE EMPLOYEE has earned
prior to the date of such amendment or termination, nor shall any amendment or
termination adversely affect a benefit which is being provided to an ELIGIBLE
EMPLOYEE, surviving spouse, joint annuitant, or beneficiary under Article II or
Article III on the date of such amendment or termination. Anything in this
Section 4.02 to the contrary

4

--------------------------------------------------------------------------------




notwithstanding, the COMPANY may reduce or terminate any benefit to which an
ELIGIBLE EMPLOYEE, surviving spouse, joint annuitant, or BENEFICIARY is or may
become entitled provided that such ELIGIBLE EMPLOYEE, surviving spouse, joint
annuitant, or BENEFICIARY is or becomes entitled to an amount equal to such
benefit under another plan, practice, or arrangement of the COMPANY.

        4.03    Nonassignability of Benefits. The benefits payable under this
PLAN or the right to receive future benefits under this PLAN may not be
anticipated, alienated, pledged, encumbered, or subject to any charge or legal
process, and if any attempt is made to do so, or a person eligible for any
benefits becomes bankrupt, the interest under the PLAN of the person affected
may be terminated by the PLAN ADMINISTRATOR which, in its sole discretion, may
cause the same to be held if applied for the benefit of one or more of the
dependents of such person or make any other disposition of such benefits that it
deems appropriate.

        4.04    Nonguarantee of Employment. Nothing contained in this PLAN shall
be construed as a contract of employment between the COMPANY or the ELIGIBLE
EMPLOYEE, or as a right of the ELIGIBLE EMPLOYEE to be continued in the employ
of the COMPANY, to remain as an officer of the COMPANY, or as a limitation on
the right of the COMPANY to discharge any of its employees, with or without
cause.

        4.05    Benefits Unfunded and Unsecured. The benefits under this PLAN
are unfunded, and the interest under this PLAN of any ELIGIBLE EMPLOYEE and such
ELIGIBLE EMPLOYEE's right to receive a distribution of benefits under this PLAN
shall be an unsecured claim against the general assets of the COMPANY.

        4.06    Applicable Law. All questions pertaining to the construction,
validity, and effect of the PLAN shall be determined in accordance with the laws
of the United States, and to the extent not preempted by such laws, by the laws
of the State of California.

        4.07    Satisfaction of Claims. Notwithstanding Section 4.05 or any
other provision of the PLAN, the COMPANY may at any time satisfy its obligations
(either on a before-tax or after-tax basis) for any benefits accrued under the
PLAN by the purchase from an insurance company of an annuity contract on behalf
of an ELIGIBLE EMPLOYEE. Such purchase shall be in the sole discretion of the
COMPANY and shall be subject to the ELIGIBLE EMPLOYEE'S acknowledgement that the
COMPANY'S obligations to provide benefits hereunder have been discharged,
without regard to the payments ultimately made under the contract. In the event
of a purchase pursuant to this Section 4.07, the COMPANY may in its sole
discretion make payments to or on behalf of an ELIGIBLE EMPLOYEE to defray the
cost to such ELIGIBLE EMPLOYEE of any personal income tax in connection with the
purchase.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN OF THE PACIFIC GAS AND ELECTRIC COMPANY
ARTICLE I DEFINITIONS
ARTICLE II SERP BENEFITS
ARTICLE III DEATH BENEFITS
ARTICLE IV ADMINISTRATIVE PROVISIONS
